Citation Nr: 0928253	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active duty service from May 1947 until 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision from the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence of record indicates that the Veteran's 
hypertension is aggravated by his service-connected diabetes 
mellitus, type II.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hypertension, as secondary to the Veteran's service-connected 
diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the appellant, 
further development under the VCAA or other law would not 
result in a more favorable result for the appellant, or be of 
assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection hypertension.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for cardiovascular-renal disease may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Hypertension

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008). 

The Veteran essentially contends that his hypertension was 
either caused or aggravated by his service-connected diabetes 
mellitus, type II.   

While the Veteran's separation examination report dated in 
January 1967 shows one incident of an elevated blood pressure 
reading of 138/90, the Veteran's service treatment records 
are silent as to any diagnoses of hypertension, and there is 
no evidence to suggest that diastolic pressure was 
predominantly 90 or greater, or systolic pressure was 
predominantly 160 or greater during service.

Subsequent to service, a VA examination was provided to the 
Veteran in April 2007 and included a review of the claims 
file.  The Veteran reported being diagnosed with hypertension 
in 1967.   The examiner examined the Veteran and diagnosed 
him with hypertension.  The examiner found that the Veteran's 
hypertension was at least as likely as not caused by or a 
result of diabetes mellitus, based on a review of the claims 
file, medical record, physical examination, and diagnostic 
tests results.  

On June 28, 2007, the April 2007 VA examiner provided an 
addendum to his prior VA examination.  The examiner found the 
Veteran's hypertension to be at least as likely as not 
aggravated by diabetes mellitus, but that his hypertension 
had been diagnosed prior to diabetes mellitus.  

An additional addendum by the VA examiner was provided on 
June 29, 2007.  The VA examiner reported that his rationale 
that hypertension was at least as likely as not aggravated by 
diabetes mellitus, type II, and that the VA examiner's 
opinion was based on a review of the medical records, 
subjective history, physical examination, and diagnostic 
reports.  The examiner could not resolve a baseline for 
hypertension without resorting to mere speculation.

The evidence of record indicates that the Veteran currently 
has a diagnosis of hypertension.  Although the record does 
not indicate that the Veteran had hypertension in service and 
that it pre-existed his service-connected diabetes mellitus, 
type II, the April 2007 VA examiner specifically found the 
Veteran's hypertension to be aggravated by his diabetes 
mellitus, type II.  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is compensable.  See Allen, 7 
Vet. App. at 448.  

The Board notes that there is no negative medical opinion 
evidence.  Although the Board is not required to accept 
medical authority supporting a claim, VA must provide reasons 
for rejecting that evidence and, more importantly, must 
provide a medical basis other than its own unsubstantiated 
conclusions in support of a determination.  Jones v. 
Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Here, because the only 
medical opinion evidence supports the Veteran's claim, 
service connection for hypertension is warranted.  In this 
regard, the Board points out that the United States Court of 
Appeals for Veterans Claims (Court) has cautioned VA against 
seeking an additional medical opinion where favorable 
evidence in the record is unrefuted, and indicated that it 
would not be permissible to undertake further development if 
the purpose was to obtain evidence against a Veteran's claim.  
See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

As the preponderance of the evidence indicates that the 
Veteran's hypertension is aggravated by his service-connected 
diabetes mellitus, type II, the benefit of the doubt rule 
applies.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
The Veteran's claim for service connection for hypertension 
is granted.  


 ORDER

Service connection for hypertension is granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 




 Department of Veterans Affairs


